DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Applicants’ claims filed 1/21/2019 has been entered and considered.  The Examiner agrees that Applicants’ claims overcomes the art of record.   A new search was conducted based on the claims, and no new art was found.  Thus, this application is hereby allowed.  
Claims 1-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

a first thin film transistor (TFT) being configured between the scanning line and the pixel electrode, and the first TFT connecting to the pixel electrode;  at least one shading electrode connection line extending along a direction of the scanning line, and the shading electrode connection line electrically connecting to two adjacent shading electrode lines; and wherein the shading electrode connection line being wound to form a mesh pattern, and a semiconductor layer of the first TFT is configured to be opposite to a hollow area of the mesh pattern, as recited in claims 1, 9 and 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898